*802Appeal dismissed in the following memorandum: The order of the Appellate Division incorporates by reference the opinion and decision slip of the court which states as part of the basis for decision that the procedure followed had deprived defendant of a fair trial. Accordingly, the reversal must be deemed an exercise of discretion by the Appellate Division and thus not based solely on the law although reversal “on the law” is recited in the order (People v. Rainey, 27 N Y 2d 748; People v. Campbell, 25 N Y 2d 784; People v. Cooper, 25 N Y 2d 928; People v. Rossi, 11 N Y 2d 787, 788).